Exhibit 10.1

 

STOCK REPURCHASE AGREEMENT

 

This Stock Repurchase Agreement (this “Agreement”) is made as of the 5th day of
November, 2010, by and among GT Solar International, Inc., a Delaware
corporation (the “Company”) and GT Solar Holdings, LLC, a Delaware limited
liability company (the “Seller”).

 

WHEREAS, the Seller owns the number of shares of Company common stock, par value
$.01 per share (the “Common Stock”), set forth opposite the Seller’s name on
Schedule I hereto;

 

WHEREAS, the Seller wishes to transfer and sell to the Company, and the Company
wishes to repurchase from the Seller the number of shares of Common Stock (the
“Shares”) set forth opposite the Seller’s name and classified as the Total
Shares on Schedule II hereto, on the terms and subject to the conditions set
forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, and for good and valuable consideration, the parties hereto agree as
follows:

 

1.             Purchase and Sale of Shares

 

(a)       At the Closing (as defined below), and subject to the terms and
conditions hereof, the Seller will transfer to the Company, and the Company will
repurchase from the Seller, all of the Shares.  In connection with such
transfer, the Seller will cause the Shares to be sold by the Seller to be
transferred to the Transfer Agent on behalf of the Company (as provided in
Section 2(a), below).  In exchange for the transfer of the Shares, the Company
will pay the Seller a per Share price of $7.6606, or an aggregate of
$203,004,668 (the “Repurchase Consideration”); provided, however, that in no
event shall the per Share price paid to the Seller for the Shares exceed the
price per share pursuant to which the Seller transfers and sells up to 7,000,000
shares of the Company’s Common Stock to the Bank Investors (as defined below) on
the date of or the date immediately following the Closing.

 

(b)       The closing of the purchase and sale of the Shares (the “Closing”)
shall take place on November 12, 2010 at the offices of Ropes & Gray LLP,
Prudential Tower, 800 Boylston Street, Boston, Massachusetts 02199, or at such
other time or place as the parties shall mutually agree.

 

2.             Deliveries at Closing.

 

(a)       The Seller shall cause the Shares to be transferred to Mellon Investor
Services LLC (operating with the service name BNY Mellon Shareowner Services)
(the “Transfer Agent”) on behalf of the Company by book entry accompanied by a
medallion signature guarantee.

 

(b)       The Company shall deliver or cause to be delivered to the Seller:

 

(i)            On the date of Closing, the portion of the Repurchase
Consideration attributable to those Shares classified as Firm Shares on Schedule
II hereto, to be paid by check or wire transfer in immediately available funds
to an account designated by the Seller.

 

--------------------------------------------------------------------------------


 

(ii)           On or prior to December 10, 2010 (the “Deferred Payment Date”),
the portion of the Repurchase Consideration attributable to those Shares
classified as Incremental Shares on Schedule II hereto, to be paid by check or
wire transfer in immediately available funds to an account designated by the
Seller (“Deferred Payment”).  The Deferred Payment amount shall not bear
interest between the date of Closing and the Deferred Payment Date but shall
bear interest thereafter (in an amount equal to the prime rate as published in
the Wall Street Journal on the date of the Closing) if the Company defaults in
its obligation to make the Deferred Payment by the Deferred Payment Date.

 

3.             Company Representations.  In repurchasing the Shares, the Company
acknowledges, represents and warrants to the Seller that:

 

(a)       The Company is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware.  The Company has the
corporate power, capacity and authority to enter into, execute, deliver and
perform its obligations under this Agreement.

 

(b)       This Agreement has been duly authorized by the Company, acting through
a special committee of the Board of Directors of the Company established for the
purpose of reviewing the transactions contemplated by this Agreement and
comprised solely of disinterested directors, has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms.

 

(c)       The repurchase of the Shares by the Company will not conflict with,
result in a material breach or violation of, or constitute a default under, any
law applicable to the Company or the charter documents of the Company or other
agreement or instrument to which the Company is a party or bound, or any
judgment, order or decree applicable to the Company of any court, regulatory
body, administrative agency, governmental body or arbitrator having jurisdiction
over the Company.

 

(d)       No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by the Company of
the repurchase of the Shares hereunder.

 

(e)       Except for the express representations and warranties contained in
this Agreement, none of the Seller, nor any of its affiliates, attorneys,
accountants and financial and other advisors, has made any representations or
warranties to the Company.

 

4.             Seller Representations.  The Seller acknowledges, represents and
warrants to the Company that:

 

(a)       The Seller is a limited liability company validly existing and in good
standing under the laws of the State of Delaware.  The Seller has full limited
liability company power, capacity and authority to enter into, execute, deliver
and perform its obligations under this Agreement.

 

(b)       This Agreement has been duly authorized, executed and delivered by the
Seller and constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms.

 

(c)       The Seller is the record and beneficial owner of the shares of the
Company’s Common Stock set forth opposite the Seller’s name on Schedule I, and
upon the Closing will transfer to the Company good and marketable title to all
of the Shares owned by the Seller, free and clear of any liens, claims, security
interests, restrictions, options or other encumbrances of any kind.  The Seller
has not granted any option of

 

2

--------------------------------------------------------------------------------


 

any sort with respect to the Shares owned by the Seller or any right to acquire
the Shares owned by the Seller or any interest therein other than to the Company
under this Agreement.

 

(d)       The transfer and sale of the Shares owned by the Seller will not
conflict with, result in a breach or violation of, or constitute a default
under, any law applicable to the Seller or the certificate of formation or
limited liability company agreement of the Seller or the terms of any indenture
or other agreement or instrument to which the Seller is a party or bound, or any
judgment, order or decree applicable to the Seller of any court, regulatory
body, administrative agency, governmental body or arbitrator having jurisdiction
over the Seller.

 

(e)       No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by the Seller of
the sale of the Shares owned by the Seller to the Company hereunder.

 

(f)        The Seller has independently investigated and evaluated the value of
the Shares it owns and has received from the Company, among other information,
information regarding the Company’s results of operations for the quarter ended
October 2, 2010 and certain projections regarding the Company’s future financial
performance.  The Seller has had full opportunity to ask questions of the
Company related thereto.  Based upon its independent analysis, together with
information obtained from sources other than the Company and its affiliates, the
Seller has reached its own business decision to effect the sale of Shares owned
by the Seller contemplated hereby.

 

(g)       The Seller is sophisticated and capable of understanding and
appreciating, and does understand and appreciate, that future events may occur
that could increase the price of the Shares, and that the Seller would be
deprived of the opportunity to participate in any gain that might have resulted
if the Seller had not transferred the Shares owned by the Seller to the Company
hereunder.

 

(h)       The Seller has not engaged any investment banker, broker, or finder in
connection with the repurchase of Shares hereunder and no broker’s or similar
fee is payable by the Seller or any of its affiliates in connection with the
transfer of the Shares owned by the Seller hereunder.

 

(i)        The Seller has not taken, directly or indirectly, any action designed
to or that would constitute or that might reasonably be expected to cause or
result in, under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or otherwise, stabilization or manipulation of the price of any security
of the Company in connection with the transfer of the Shares owned by the Seller
hereunder.

 

(j)        Except for the express representations and warranties contained in
this Agreement, none of the Company, nor any of its affiliates, attorneys,
accountants and financial and other advisors, has made any representations or
warranties to the Seller.

 

5.             Conditions to the Company’s Obligations.

 

(a)           The obligations of the Company under Section 1 to purchase the
Shares at the Closing from the Seller are subject to the fulfillment as of the
Closing of each of the following conditions unless waived by the Company in
accordance with Section 10(f):

 

(i)            Representations and Warranties.  The representations and
warranties of the Seller contained in Section 4 shall be true and correct in all
material respects on and as of the date of the Closing with the same effect as
though such representations and warranties had been made on and as of the date
of the Closing.

 

3

--------------------------------------------------------------------------------


 

(ii)           Performance.  The Seller shall have performed and complied in all
material respects with all agreements, obligations, and conditions contained in
this Agreement that are required to be performed or complied with by them on or
before the date of the Closing.

 

(iii)          Delivery of Shares.  The Seller shall have caused the Shares to
be delivered to the Transfer Agent on behalf of the Company, free and clear of
any liens, claims or encumbrances, along with all stock powers, assignments or
any other documents, instruments or certificates necessary for a valid transfer.

 

(iv)          Board Resignation.  J. Bradford Forth and R. Chad Van Sweden shall
have tendered their resignations to the Company’s Board of Directors on the date
hereof which resignations shall be effective as of the Closing.

 

6.             Conditions to the Seller’s Obligations.

 

(a)           The obligations of the Seller under Section 1 to sell the Shares
at the Closing are subject to the fulfillment as of the Closing of each of the
following conditions unless waived by the Seller in accordance with
Section 10(f):

 

(i)            Representations and Warranties. The representations and
warranties of the Company contained in Section 3 shall be true and correct in
all material respects as of the date of the Closing with the same effect as
though such representations and warranties had been made on and as of the date
of the Closing.

 

(ii)           Performance. The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the date of the Closing.

 

(iii)          Concurrent Sale.  The concurrent sale of up to seven million
(7,000,000) shares of the Company’s Common Stock by the Seller pursuant to
Rule 144 or otherwise to or through one or more investment banks (or their
affiliated entities) (each, a “Bank Investor” and collectively, the “Bank
Investors”) shall have occurred such that OCM/GFI Power Opportunities Fund II,
L.P. and OCM/GFI Power Opportunities Fund II (Cayman), L.P. (collectively, the
“Power Funds”) do not beneficially own more than 9.8% of the Company’s Common
Stock outstanding immediately following the sale of the Repurchase Shares to the
Company and the sale of common shares to such Bank Investors.

 

7.             Concurrent Sale Limitation.  The Seller agrees that it shall sell
no more than seven million (7,000,000) shares of the Company’s Common Stock to
the Bank Investors on or prior to November 12, 2010.

 

8.             Other Repurchases.  The Company shall not purchase shares of the
Company’s Common Stock (other than the Shares) before the six month anniversary
of the date of Closing, if the effect of such purchase or purchases would be to
increase the aggregate beneficial ownership of the Power Funds of shares of the
Company’s Common Stock, determined under Section 16 of the Exchange Act, to
greater than ten percent (10%) of the shares of the Company’s Common Stock
outstanding.

 

9.             Registration Rights.  The Company agrees to maintain its current
registration statement with respect to the sale of Common Stock effective and
available for use for ninety calendar days after the Closing by the Seller or
the Power Funds for the resale of the shares of Common Stock held by the Seller
or the Power Funds following Closing and agrees to file promptly upon request
any amendment to such

 

4

--------------------------------------------------------------------------------


 

registration statement and to take such further action as may be required to add
the Power Funds as selling stockholders thereunder and to maintain such amended
registration statement effective and available for use by the Power Funds
through the ninetieth calendar day following the Closing (the “Continuing
Registration”).  The Company and the Seller agree to take such action as may be
necessary to cause the Amended and Restated Registration Rights Agreement, dated
as of July 1, 2008, among the Company and the persons on the signature
page thereto (“Registration Rights Agreement”), to terminate ninety-one (91)
calendar days after the date of Closing; provided, however, that from the date
hereof to the termination date of the Registration Rights Agreement, the parties
hereto agree that the Company shall not be required to (i) pay any fees or
expenses (including Registration Expenses, as that term is defined in the
Registration Rights Agreement) in connection with the Continuing Registration
other than the fees and expenses of its own legal counsel and its accountants or
(ii) make its senior executives available for participation in any “roadshow” or
similar meeting with potential investors.  After the date hereof, the Seller
hereby agrees that it shall bear all Registration Expenses associated with the
Continuing Registration (other than the fees and expenses of the Company’s legal
counsel and the Company’s accountants).

 

10.           Miscellaneous.

 

(a)       This Agreement contains the entire agreement between the parties
hereto with respect to the subject matter of this Agreement and supercedes any
and all prior agreements related to the subject matter hereof.  This Agreement
is executed without reliance upon any promise, warranty or representation by any
party or any representative of any party other than those expressly contained
herein.  The respective agreements, representations, warranties and other
statements of the Company and the Seller, as set forth in this Agreement, shall
remain in full force and effect, regardless of any investigation (or any
statement as to the results thereof) made by or on behalf of the Company or the
Seller or any of their respective officers, directors or affiliates, and shall
survive delivery of and payment for the Shares.  This Agreement may not be
assigned by the Seller without the written consent of the Company and any such
assignment without its written consent shall be void.

 

(b)       Each of the parties hereto acknowledge and agree that they shall each
bear their own respective costs in connection with the negotiation and
finalization of this Agreement and the consummation of the transactions as
contemplated by this Agreement, including, but not limited to any costs of legal
counsel in connection therewith.

 

(c)       This Agreement may be amended only by written agreement among the
parties hereto.

 

(d)       Each party agrees to execute any additional documents and to take any
further action as may be necessary or desirable in order to implement the
transactions contemplated by this Agreement.

 

(e)       This Agreement shall be governed by and construed under the domestic,
substantive laws of the State of New York (without giving effect to any conflict
of law or other aspect of New York law that might result in the application of
any law other than that of the State of New York).

 

(f)        It is agreed that no delay or omission to exercise any right, power
or remedy accruing to any party upon any breach or default of any other party
under this Agreement shall impair any such right, power or remedy, nor shall it
be construed to be a waiver of any such breach or default, or any acquiescence
therein, or of any similar breach or default thereafter occurring; nor shall any
waiver of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  It is further agreed that any
waiver, permit, consent or approval of any kind or character of any breach or
default under this Agreement, or any waiver of any provisions or conditions of
this Agreement must be in writing and

 

5

--------------------------------------------------------------------------------


 

shall be effective only to the extent specifically set forth in writing, and
that all remedies, either under this Agreement, by law or otherwise, shall be
cumulative and not alternative.

 

(g)       This Agreement may be executed in one or more counterparts, each of
which constitutes an original and is admissible in evidence, and all of which
constitute one and the same agreement.

 

(h)       Each party shall bear its own expenses incurred in connection with
this Agreement and the consummation of the transactions contemplated hereby.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

 

GT SOLAR INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ TOM GUTIERREZ

 

Name: Tom Gutierrez

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

GT SOLAR HOLDINGS, LLC

 

 

 

By: OCM/GFI Power Opportunities Fund II L.P.

 

Its: Managing Member

 

 

 

By: OCM Power Opportunities Fund II GP, L.P.

 

Its: General Partner

 

 

 

By: Oaktree Fund GP I, L.P.

 

Its: General Partner

 

 

 

By:

/s/ IAN SCHAPIRO

 

 

Name: Ian Schapiro

 

 

Title: Managing Director

 

 

 

By:

/s/ R. CHAD VAN SWEDEN

 

 

Name: R. Chad Van Sweden

 

 

Title: Vice President

 

 

 

By: OCM/GFI Power Opportunities Fund II (Cayman), L.P.

 

Its: Managing Member

 

 

 

By: OCM Power Opportunities Fund II GP (Cayman) Ltd.

 

Its: General Partner

 

 

 

By: OCM Power Opportunities Fund II GP, L.P.

 

Its: Director

 

 

 

By: Oaktree Fund GP I, L.P.

 

Its: General Partner

 

 

 

By:

/s/ IAN SCHAPIRO

 

 

Name: Ian Schapiro

 

 

Title: Managing Director

 

 

 

By:

/s/ R. CHAD VAN SWEDEN

 

 

Name: R. Chad Van Sweden

 

 

Title: Vice President

 

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Ownership of Shares

 

Entity

 

Number of Shares of
Common Stock

 

GT Solar Holdings, LLC

 

51,138,149

 

 

--------------------------------------------------------------------------------


 

Schedule II

 

Shares to be Repurchased

 

Entity

 

Share
Classification

 

Number of Shares
of Common Stock

 

Repurchase
Consideration

 

GT Solar Holdings, LLC

 

Firm Shares

 

26,500,000

 

$

203,004,668

 

 

 

Incremental Shares

 

0

 

$

0

 

 

 

Total Shares

 

26,500,000

 

$

203,004,668

 

 

--------------------------------------------------------------------------------